Reese, Ch. J.
This is an information in the nature of a quo warranto, filed by the attorney general in this court, in the -exerci.se of its original jurisdiction, in which it is averred that the defendant is a corporation organized and existing under the laws of the state of Missouri, and not- incorporated under the laws of the state of Nebraska, and that it is unlawfully exercising the right of eminent domain and other privileges of a domestic corporation without having *165become a body corporate pursuant to and in accordance with the laws of this state.
The questions presented are the same as those involved in The State v. Chicago, Burlington & Quincy Railroad Company, ante p. 156.
The allegations of the answer and the facts existing being similar to those in that case, the judgment, therefore; will-.be the same.
Judgment accordingly.
The other judges concur.